                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

MARTHA P. CARBONARO and JAMESON D.
STORM, on behalf of themselves and all others
similarly situated,

   Plaintiffs,
                                                       Case No.: 3:19-cv-29
   v.
ALLURA USA LLC, PLYCEM USA LLC D/B/A
ALLURA, PLYCEM USA, INC., ELEMENTIA
USA, INC., ELEMENTIA, S.A. DE C.V.,

   Defendants.


  CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
           RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS

        Plaintiffs Martha Carbonaro and Jameson Storm, and all similarly situated persons, by

and through their undersigned counsel, pursuant to Rule 6(b) of the Federal Rules of Civil

Procedure, respectfully move for an extension of time within which to respond to Plycem USA

LLC, Elementia USA, Inc., and Elementia S.A.B. de C.V. (“Defendants”) Motions to Dismiss

(Documents No. 14, and 17) and Defendants’ Request For Preliminary Hearing On Motion To

Dismiss In Favor Of Arbitration (Document No. 16). In support of this motion, Plaintiffs show

the Court as follows:

        1.       Plaintiffs filed their complaint on January 18, 2019 in U.S.D.C. for the Western

District of N.C.

        2.       On March 15, 2019, the Defendants filed Documents No. 11-20, including

(Document No. 14) Defendants’ Motion To Dismiss In Favor Of Arbitration.




        Case 3:19-cv-00029-FDW-DCK Document 21 Filed 03/26/19 Page 1 of 4
         3.    On March 15, 2019, the Defendants filed Documents No. 11-20, including

(Document No. 16) Defendants’ Request For Preliminary Hearing On Motion To Dismiss In

Favor Of Arbitration.

         4.    On March 15, 2019, the Defendants filed Documents No. 11-20, including

(Document No. 17) Defendants’ Motion To Dismiss The Complaint For Failure To State A

Claim.

         5.    Also, on March 15, 2019, the Defendants filed Documents No. 11-20, including

(Document No. 19) Defendants’ Answer And Affirmative Defenses To Plaintiffs’ Class Action

Complaint.

         6.    The deadline for Plaintiffs to file their opposition to (Document No. 14)

Defendants’ Motion To Dismiss In Favor Of Arbitration is March 29, 2019, thus the time for

Plaintiffs to respond has not expired.

         7.    The deadline for Plaintiffs to file their opposition to (Document No. 16)

Defendants’ Request For Preliminary Hearing On Motion To Dismiss In Favor Of Arbitration is

March 29, 2019; thus, the time for Plaintiffs to respond has not expired.

         8.    The deadline for Plaintiffs to file their opposition to (Document No. 17)

Defendants’ Motion To Dismiss The Complaint For Failure To State A Claim is March 29, 2019;

thus, the time for Plaintiffs to respond has not expired.

         9.    Plaintiffs require additional time to properly respond to Defendants’ Motion To

Dismiss In Favor Of Arbitration (Document No. 14), and Defendants’ Request For Preliminary

Hearing On Motion To Dismiss In Favor Of Arbitration (Document No. 16) and Defendants’

Motion To Dismiss The Complaint For Failure To State A Claim (Document No. 17)




                                                  2

      Case 3:19-cv-00029-FDW-DCK Document 21 Filed 03/26/19 Page 2 of 4
       10.     Plaintiffs request they have until April 26, 2019 to file and serve their oppositions

to these pending motions.

       11.     Plaintiffs have conferred with Defendants’ counsel who consents to this Motion

for Extension of Time to file replies to Motions to Dismiss.

       WHEREFORE the Parties respectfully request an extension of time for Plaintiffs to file a

memorandum in opposition to Defendants’ pending motions through April 26, 2019.



       Respectfully submitted, this the 26th day of March, 2019.


                                             _/s/Scott C. Harris___________
                                             Scott C. Harris
                                             N.C. State Bar No. 35328
                                             WHITFIELD BRYSON & MASON LLP
                                             900 West Morgan Street
                                             Raleigh, NC 27603
                                             Telephone: (919) 600-5000
                                             Facsimile: (919) 600-5035
                                             scott@wbmllp.com
                                             Attorneys for Plaintiffs




                                                 3

      Case 3:19-cv-00029-FDW-DCK Document 21 Filed 03/26/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Consent Motion For
Extension Of Time To Answer Or Otherwise Respond To Defendants’ Motions To Dismiss was
this day served by filing the document electronically via the CM/ECF system to the following
counsel of record:

Ashley K. Brathwaite                                 Joseph D. Hammond
Ellis & Winters LLP                                  Ellis & Winters LLP
4131 Parklake Avenue                                 300 North Greene Street
Suite 400                                            Suite 800
Raleigh, NC 27612                                    Greensboro, NC 27401
ashley.brathwaite@elliswinters.com                   joe.hammond@elliswinters.com

Robert L. Hickok*
Leah Greenberg Katz*
Anthony Vale*
Brian H. Callaway*
Pepper Hamilton LLP
3000 Two Logan Square, Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
hickokr@pepperlaw.com
katzl@pepperlaw.com
valea@pepperlaw.com
callawab@pepperlaw.com
*Admitted Pro Hac Vice


       This the 26th day of March, 2019.

                                           WHITFIELD BRYSON & MASON LLP

                                           /s/ Scott C. Harris
                                           Scott C. Harris
                                           Harper T. Segui*
                                           N.C. State Bar No. 35328
                                           900 West Morgan Street
                                           Raleigh, NC 27603
                                           Telephone: (919) 600-5000
                                           Facsimile: (919) 600-5035
                                           scott@wbmllp.com
                                           harper@wbmllp.com
                                           Attorneys for Plaintiffs
                                           *admitted Pro Hac Vice




                                              4

      Case 3:19-cv-00029-FDW-DCK Document 21 Filed 03/26/19 Page 4 of 4
